DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/14/2022 has been entered.
Response to Amendment
This Office Action is in response to the amendments filed on 03/14/2022, as directed by the Final Rejection on 10/13/2021. Claims 11, 42, 49 and 51 are amended. Claim 41 is canceled. Claims 52-53 are new. Claims 11-21 and 42-53 are pending in the instant application. The previous rejections under 35 U.S.C 103 are withdrawn as necessitated by amendment. However, new rejections are made below.
Response to Arguments
Applicant’s arguments, see Pages 7-8 of Remarks, filed 03/14/2022, with respect to the rejections under 35 U.S.C 103 have been fully considered and are persuasive.  The rejections of claims 11-21 and 42-51 have been withdrawn. However, new rejections are made below based upon a new embodiment taught by Doherty.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-19, 21, 43, 46-48 and 51-52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rummery (U.S Publication No. 2010/0229868 A1) in view of Omura (U.S Publication No. 2009/0173343 A1) and Doherty (U.S Publication No. 2010/0258136 A1).
Regarding claim 11, Rummery discloses a mask system (Fig. 45b, also see Paragraph 0147) for treating a patient for sleep disordered breathing (see Paragraph 0002 and 0037, the system is used to treat sleep disordered breathing), comprising: a mask (base 6 and seal 2) adapted to seal against a patient's face thereby forming a breathing cavity to deliver pressurized air to the patient's airways for positive pressure treatment (see Fig. 44-46 and Paragraph 0206, the base forms a nasal breathing cavity to deliver the positive pressure); and a headgear assembly to support the mask in position on the 
Rummery is silent regarding wherein each lower strap portion comprises a tubular knit textile having an inner patient-contacting side and an outer non-patient contacting side.
Omura teaches a mask system (see Paragraph 0029) that includes a pair of lower strap portions (see Fig. 5, the headgear has two lower straps), wherein each lower strap portion comprises a tubular knit textile (Examiner is reading tubular knit as a woven, knitted, or braided fabric made in circular seamless form as provided Merriam-Webster online dictionary; see Paragraph 0031, the straps may be made of circularly knitted material, for example jersey material; It is further noted that jersey material is usually knit as tubular fabric, as also provided by Merriam-Webster) having an inner patient-contacting side and an outer non-patient contacting side (see Fig. 5, in contact with the patients face, the straps have an inner surface that would contact the users face, and an opposite non-patient contacting surface).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Rummery to include lower straps made of tubular knit textile, such as that taught by Omura, in order to allow the straps to be permeable and to flex using a known material in mask construction (see Paragraph 0031).
Rummery is silent regarding wherein the lower strap portion has a pocket or tunnel formed therein, wherein a ridigizing material disposed in the pocket or tunnel of the tubular knit textile to rigidize the headgear assembly, the rigidizing material having increased rigidity as compared to the textile, the rigidizing material having a first surface oriented to face towards the patient’s skin, in use, and a second 
Doherty discloses a headgear wherein the lower strap portion (front straps 15 and sleeve 17, see Paragraph 0220 and Fig. 13 and 20-21) has a pocket or tunnel formed therein (see Fig. 22-23 and Paragraph 0220-0221, the strap may have a pocket formed therein to house ridigizing material), and wherein a ridigizing material disposed in the pocket or tunnel to rigidize the headgear assembly (rigidizer 80 and foam 15, see Fig. 22; Examiner is reading rigidizing material as any material that is more rigid than the surrounding textile of the strap; see Fig. 13 and Paragraph 0214, the pocket may include a foam and or element 80 to add rigidity to the strap), the rigidizing material having increased rigidity as compared to the textile (see Paragraph 0204, the rigidizer is added to the front straps in order to stiffen and stabilize the front straps, and therefore are more rigid than the surrounding material; Similarly, the foam may be made of relatively high-density foam and is therefore more rigid than the surrounding textile), the rigidizing material having a first surface oriented to face towards the patient’s skin (see Fig. 22, the top surface of the rigidizing material which contacts skin contacting side 17.1 faces toward the patient’s skin in use), in use, and a second surface opposite the first surface (Fig. 22, the bottom surface of the rigidizing material at 80 which contacts 17.2, the outwardly facing side of the textile material).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Rummery to have included a pocket or tunnel formed in the tubular knitting and to include a rigidizing material in the pocket or tunnel of the tubular knit textile which has increased rigidity compared to the textile, with a first surface oriented toward the patient and an opposite surface, such as that taught by Doherty, in order to help stiffen and stabilize the headgear, as well as to help make the mask easier to put on (Paragraph 0204).

Regarding claim 12, the modified device of Rummery discloses the mask system of claim 11.
Omura further teaches wherein, due to the tubular knit textile having a tubular knit structure, a transition between the inner patient-contacting side and an outer non-patient contacting side is without seams (Circular knitting is the process of knitting tubular and seamless fabrics, as provided by Dictionary.com, and thus the circularly-knit strap has a transition between the inner patient-contacting side and an outer non-patient contacting side without seams).  
Regarding claim 13, the modified device of Rummery discloses the mask system of claim 11.
Omura further teaches wherein the tubular knit textile is a fully-fashioned unitary, seamless structure (Circular knitting is the process of knitting tubular and seamless fabrics and thus the circularly-knit strap is a unitary seamless structure).  
Regarding claim 14, the modified device of Rummery discloses the mask system of claim 11.
Rummery further discloses wherein the rear strap portion and the top strap portion together encircle a portion of the patient's head (see Fig. 45b).  
Regarding claim 15, the modified device of Rummery discloses the mask system of claim 11.
Rummery further discloses wherein the pair of lower strap portions is connected to the mask (see Fig. 45a).  
Regarding claim 16, the modified device of Rummery discloses the mask system of claim 11.
Rummery is silent regarding wherein the headgear assembly further comprises a front strap portion connected to and extending between the pair of lower strap portions.
Omura further discloses wherein the headgear assembly further comprises a front strap portion connected to and extending between the pair of lower strap portions (see Fig. 5, the headgear has an upper/front straps that are connected to the lower straps), the front strap portion configured to, in use, directly contact the mask (see Fig. 5, the upper straps are connected to the mask itself through a loop).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Rummery to include a forehead support that is connected to a front strap portion connected to and extending between the pair of lower strap portions, such as that taught by Omura, in order to further fix the nasal mask system to the patient and to form a better seal (see Paragraph 0030-0031 and 0041 and Fig. 5, the apex of the frame is used to fix the headgear on in addition to the lower fastening parts 13a).
Regarding claim 17, the modified device of Rummery discloses the mask system of claim 11.
Though prior art drawings are not interpreted as depicting scale, unless specified, drawings can be relied upon for what they would reasonably teach one of ordinary skill in the art (MPEP 2125).  Rummery further discloses wherein each of the lower strap portions is curved (see Fig. 45b; Additionally, see Paragraph 0225, where the main strap loop 74 may be curved to allow better fitting across a range of head sizes, and wherein the curvature allows tension forces to be applied to the underside of the patient’s nose at a more effective angle to keep the patient interface in its correct orientation).
Regarding claim 18, the modified device of Rummery discloses the mask system of claim 11.
Rummery further discloses wherein the mask is configured to, in use, be positioned under the patient's nose and seal against external surfaces of the patient's nose (see Fig. 45b, also see Paragraph 0130, the patient interface may be a seal; also see Paragraph 0152, where the flexible base can wrap around the underside of the nose).  
Regarding claim 19, the modified device of Rummery discloses the mask system of claim 11.
Rummery further discloses a connector to connect the headgear assembly to the mask (see Paragraph 0249, the left and right strap may include a cutout 841 to connect the patient interface to the straps).  
Regarding claim 21, the modified device of Rummery discloses the mask system of claim 11.
Rummery further teaches wherein the pair of lower strap portions is connected to the mask (see Fig. 45b), wherein each of the lower strap portions is curved (see Fig. 45b; Additionally, see Paragraph 0225, where the main strap loop 74 may be curved to allow better fitting across a range of head sizes, and wherein the curvature allows tension forces to be applied to the underside of the patient’s nose at a more effective angle to keep the patient interface in its correct orientation), and wherein the mask is configured to, in use, be positioned under the patient's nose and seal against external surfaces of the patient's nose (see Fig. 45b, also see Paragraph 0130, the patient interface may be a seal; also see Paragraph 0152, where the flexible base can wrap around the underside of the nose).
Omura further teaches wherein, due to the tubular knit textile having a tubular knit structure, a transition between the inner patient-contacting side and an outer non-patient contacting side is without seams (Circular knitting is the process of knitting tubular and seamless fabrics and thus the circularly-knit strap has a transition between the inner patient-contacting side and an outer non-patient contacting side without seams).
Regarding claim 43, the modified device of Rummery discloses the mask system of claim 11.
Doherty further teaches wherein the lower strap portions have increased rigidity as compared to the rear strap portion (see Paragraph 0204 and Fig. 1, only the front straps 15 are provided with a rigidiser members, and therefore are more rigid than the rear strap portion of 70 that do not have an included rigidiser; Furthermore, it is noted that per the modification of Rummery with Doherty, the modified device of Rummery would also only include rigidisers in the lower strap portions and similarly would be therefore more rigid than the rear strap portion).
Regarding claim 46, the modified device of Rummery discloses the mask system of claim 11.
Omura further teaches wherein yarns or fibers comprising the inner patient-contacting side have the same physical properties as yarns or fibers comprising the outer non-patient contacting side (see Paragraph 0031 and Fig. 5, since the straps are made of circular knitted material and thus both sides of 
Regarding claim 47, the modified device of Rummery discloses the mask system of claim 46.
Omura further discloses wherein the yarns or fibers comprising the inner patient-contacting side have the same stretchability as the yarns or fibers comprising the outer non-patient contacting side (see Paragraph 0031 and Fig. 5, since the straps are made of circular knitted material and thus both sides of the straps are made of the same material with no treating, both the innter patient-contacting side and non-patient contacting side have the same physical properties and dimensions and therefore the same stretchability).
Regarding claim 48, the modified device of Rummery discloses the mask system of claim 11.
Rummery is silent regarding wherein the top strap portion comprises a top strap tubular knit textile.
Omura teaches a mask system (see Paragraph 0029) with a strap (see Fig. 5, the headgear has two lower straps), wherein the strap comprises a tubular knit textile (Examiner is reading tubular knit as a woven, knitted, or braided fabric made in circular seamless form as provided Merriam-Webster online dictionary; see Paragraph 0031, the straps may be made of circularly knitted material, for example jersey material; It is further noted that jersey material is usually knit as tubular fabric, as also provided by Merriam-Webster).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the top strap of Rummery to include tubular knit textile, such as that taught by Omura, in order to allow the top straps to be permeable and to flex using a known material in mask construction (see Paragraph 0031).
Rummery is silent regarding wherein the top strap portion has a pocket or tunnel formed therein, and wherein a ridigizing material disposed in the pocket or tunnel to rigidize the headgear assembly, the rigidizing material having increased rigidity as compared to the textile.
Doherty discloses a headgear with a top strap portion (20, see Fig. 1 and Paragraph 0190) and wherein straps of the headgear (front straps 15, see Paragraph 0190 and Fig. 3, 5 and 12) may have a pocket or tunnel formed therein (see Fig. 12 and Paragraph 0213, the strap 15 has a pocket formed 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Rummery to have included a pocket or tunnel formed in the tubular knitting of the top strap portion and to include a rigidizing material in the pocket or tunnel which has increased rigidity compared to the textile, such as that taught by Doherty, in order to help stiffen and stabilize the headgear, as well as to help make the mask easier to put on (Paragraph 0204).
Regarding claim 51, the modified device of Rummery discloses the mask system of claim 11.
Rummery further discloses a Continuous Positive Airway Pressure (CPAP) device to provide a supply of pressurized air (see Paragraph 0002); and a supply tube (air delivery tube 16, see Fig. 7a and Paragraph 0136) configured to deliver the pressurized air from the CPAP device to an airway of the patient via the mask system (see Fig. 7a and Abstract, the tube delivers air into the patient interface to deliver the gas to the airway of the patient).
Regarding claim 52, the modified device of Rummery discloses the mask system of claim 11.
Omura further teaches wherein the pair of lower strap portions are comprised of material other than foam (see Paragraph 0031, the straps may be made of circularly knitted material, for example jersey material; It is noted that the lower strap portions include the textile material forming the strap portions and as such may be broader than applicant intends; Additionally, it is noted that Doherty discloses non-foam rigidizer section 80, and Formica discloses the user of a plastic rigidizer). 
Claims 20 and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rummery (U.S Publication No. 2010/0229868 A1) in view of Omura (U.S Publication No. 2009/0173343 A1) and Doherty (U.S Publication No. 2010/0258136 A1), as applied to claim 11, in further view of Kondou (U.S Patent No. 7,240,522 B2).
Regarding claim 20, the modified device of Rummery discloses the mask system of claim 11.

Kondou teaches a tubular knit textile (Col. 16 lines 22-37) comprises at least one fusible yarn having a lower melt temperature than at least one adjacent yarn (see Col. 14 line 63 - Col. 15 line 5, the use of two yarns with two different melting points or thermal properties allows for variation in the feel or overall treating that can be done to the knitting). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Rummery to include a fusible yarn having a lower melt temperature than an adjacent yarn in the knitting, such as that taught by Kondou, in order to impart different heat treatments on different sections of the knitting (Col. 14 line 63 - Col. 15 line 5).
Regarding claim 44, the modified device of Rummery discloses the mask system of claim 20.
Kondou further teaches wherein the at least one fusible yarn is fused to the at least one adjacent yarn (Col. 10 lines 60-65 and Col. 9 line 66 - Col. 10 line 7, the elastic yarn may be fused with non-elastic  binding yarn which prevents separation of the fibers from one another).
Claims 42, 45 and 49-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rummery (U.S Publication No. 2010/0229868 A1) in view of Omura (U.S Publication No. 2009/0173343 A1) and Doherty (U.S Publication No. 2010/0258136 A1), as applied to claim 11, in further view of Formica (U.S Patent No. 8,950,404 B2).
Regarding claim 42, the modified device of Rummery discloses the mask system of claim 11.
Rummery is silent regarding wherein the rigidizing material comprises nylon, polypropylene, or polycarbonate.
Formica teaches wherein the rigidizing material comprises nylon, polypropylene, or polycarbonate (Col. 15 lines 65-67).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Rummery to include a plastic rigidizing material, such as that taught by Formica, in order to provide a known material suitable for providing rigidity to the surrounding textile (Col. 16 lines 41-50 example).
Regarding claim 45, the modified device of Rummery discloses the mask system of claim 11.

Formica teaches wherein the headgear may be constructed from a spacer fabric (Col. 18 lines 4-9, at least a portion of the headgear may be made from a spacer fabric).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Rummery to include making the tubular knit textile a spacer fabric, such as that taught by Formica, in order to construct the headgear from a known fabric design and to provide support to the knitting (Col. 18 lines 4-9).
Regarding claim 49, the modified device of Rummery discloses the mask system of claim 11.
Rummery further discloses wherein the rear strap portion and the top strap portion together encircle a portion of the patient's head (see Fig. 45b).  Though prior art drawings are not interpreted as depicting scale, unless specified, drawings can be relied upon for what they would reasonably teach one of ordinary skill in the art (MPEP 2125).  Rummery also discloses wherein each of the lower strap portions is curved (see Fig. 45b; Additionally, see Paragraph 0225, where the main strap loop 74 may be curved to allow better fitting across a range of head sizes, and wherein the curvature allows tension forces to be applied to the underside of the patient’s nose at a more effective angle to keep the patient interface in its correct orientation). Rummery further discloses wherein the mask is configured to, in use, be positioned under the patient's nose and seal against external surfaces of the patient's nose (see Fig. 45b, also see Paragraph 0130, the patient interface may be a seal; also see Paragraph 0152, where the flexible base can wrap around the underside of the nose).
Doherty further teaches wherein the lower strap portions have increased rigidity as compared to the rear strap portion (see Paragraph 0204 and Fig. 1, only the front straps 15 are provided with a rigidiser members, and therefore are more rigid than the rear strap portion of 70 that do not have an included rigidiser; Furthermore, it is noted that per the modification of Rummery with Doherty, the modified device of Rummery would also only include rigidisers in the lower strap portions and similarly would be therefore more rigid than the rear strap portion).
Regarding claim 50, the modified device of Rummery discloses the mask system of claim 49.
Rummery is silent regarding wherein the top strap portion comprises a top strap tubular knit textile.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the top strap of Rummery to include tubular knit textile, such as that taught by Omura, in order to allow the top straps to be permeable and to flex using a known material in mask construction (see Paragraph 0031).
Rummery is silent regarding wherein the top strap portion has a pocket or tunnel formed therein, and wherein a ridigizing material disposed in the pocket or tunnel to rigidize the headgear assembly, the rigidizing material having increased rigidity as compared to the textile.
Doherty discloses a headgear with a top strap portion (20, see Fig. 1 and Paragraph 0190) and wherein straps of the headgear (front straps 15, see Paragraph 0190 and Fig. 3, 5 and 12) may have a pocket or tunnel formed therein (see Fig. 12 and Paragraph 0213, the strap 15 has a pocket formed therein to fit rigidizer 80; It is also noted that the ridigizer may be stitched to the surrounding material), and wherein a ridigizing material is disposed in the pocket or tunnel to rigidize the headgear assembly (rigidizer 80, see Paragraph 0204 and 0213, the rigidizer helps stiffen, stabilize the front straps of the headgear), the rigidizing material having increased rigidity as compared to the textile (see Paragraph 0204, the rigidizer is added to the front straps in order to stiffen and stabilize the front straps, and therefore are more rigid than the surrounding material).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Rummery to have included a pocket or tunnel formed in the tubular knitting of the top strap portion and to include a rigidizing material in the pocket or tunnel which has increased rigidity compared to the textile, such as that taught by Doherty, in order to help stiffen and stabilize the headgear, as well as to help make the mask easier to put on (Paragraph 0204).

Allowable Subject Matter
Claim 53 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 53, Rummery and Omura and Doherty and Formica may be seen as the closest prior art of record. Rummery discloses a mask with a headgear assembly including a pair of lower strap portions, a top strap portion and a rear strap portion that extend around the patient’s head in use. Omura teaches the use of tubular knit textiles to form headgear straps and further defines a patient contacting surface and a non-patient contacting surface. Doherty teaches the inclusion of a ridizing material formed within a pocket of the textile material that forms the headgear straps, and further teaches corresponding surfaces on the textile material and the rigidizing material which are oriented toward the patient and away from the patient, as is shown in claim 1. Additionally, Formica teaches the inclusion of a plastic rigidizing element to provide rigidity to headgear straps.
However, the prior art of record does not teach wherein the entirety of the rigidizing material formed within the pocket of the tubularly knit lower strap portions is formed entirely of plastic. Doherty includes a foam material as a portion of the rigidizing material which is oriented toward the patient to provide cushioning to the patient. The other embodiments of Doherty do not disclose wherein the rigidizing material formed within the pocket of the textile strap portions include solely plastic and further maintain the claimed interaction between the first and second surfaces of the rigidizing material and the inner patient-contacting and outer non-patient contacting sides of the lower strap portion textiles. Additionally, arbitrary removal of the foam material of Doherty disposed within the textile pocket would remove the cushioning from the strap and would increase patient discomfort, or would cause removal of the only rigidizing material disposed in the pocket. Formica does teach wherein a rigidizer which may be encircled by knitted textiles (see Fig. 14B-G and Col. 17 lines 17-61). However, the rigidizer is formed around/encircling the strap such that it provides rigidity to the strap externally, rather than supporting the strap by being disposed internal to the knitted textile (see Col. 10 lines 28-40) and as such is of a different configuration to that of Doherty and the instant application. 
. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378. The examiner can normally be reached Monday - Thursday: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W GREIG/Examiner, Art Unit 3785             

/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785